Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2021/0020111 A1) in view of Lee et al (US 2019/0131360 A1)(“Lee”)
Yamada discloses a display device (Abstract) including 
A substrate including a display area and a non-display area, Yamada discloses Display Region 15 in Fig. 2
The display area includes a first display area and a second display area, as Yamada discloses two portions of the display area are separated by a notch or cut portion 14 in Fig. 2
The non-display area at least partially between the first and second display areas, the nondisplay area between the portions 13b shown in Fig. 2 is considered a nondisplay area at the notch portion 14
Thin film transistor and a display element each in the display area , as Yamada discloses transistors which may be thin film transistors (TFT) (para. 0039) which are associated with pixels (par.   or organic EL elements (para. 0068)
A built in circuit portion over the non display area, as Yamada discloses emission circuits 61 in the bezel area 11 (para. 1-5 and Fig. 10), which is a disclosure of built-in circuits, as Yamada discloses the circuits 51 in the frame or peripheral region are scanning circuits (para. 0120 and Fig. 10)
A first wiring in the first display area   the wiring 61 as shown in Fig. 12 (para. 0077)
A second wiring in the second display area, which is connected to wiring in the first area (para. 0077 and 0091 and Fig. 12), as Yamada discloses the lines EM and GL shown in the portion 13b in Fig. 9 corresponding to the portion shown in Fig. 12, is connected to the other portion 13b shown in Fig. 2 which is on the other side of the notch 14 (para. 0077-0078 and 0091).
And the connecting wiring connecting the first wiring to the wiring in the second display portion by wiring EM, in Fig. 16, this is described in para. 0091 and 0093  and Fig. 16 shows the wiring is bent originating from  circuit 51, the circuits 51 being arranged in a staggered manner (para. 0071-0076 and Fig. 9 and Fig. 10).
Yamada is silent with respect to wires overlapping.
              Lee, in the same field of endeavor of display device with a notch (Fig. 2 and para. 0056), discloses connecting wiring overlaps the built-in circuit.
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the wiring  to overlap as disclosed by Lee in the device disclosed by Yamada in order to obtain the benefit of using a small amount of space for the metal layers and in order to obtain the benefit disclosed by Lee of compensation capacitance of the overlapping metal pattern (Lee, para. 0009 and 0096).
                  Re claim 2:  The combination of Yamada and Lee discloses a  conductive layer overlapping a TFT, as Lee discloses in Fig. 4  a gate electrode GE overlapping a channel layer CA and the storage capacitor Cst and the storage capacitor may be positioned to cover electrode C1 (para. 0080-0081 and Fig. 4).  One of ordinary skill in the art would have been motivated to combine the arrangement disclosed by Lee with the device disclosed by Yamada because the arrangement of a TFT disclosed by Lee is well known in the art and in order to obtain the benefit disclosed by Lee of compensation capacitance of the overlapping metal pattern (Lee, para. 0009 and 0096).
              Re claim 3:  Yamada in view of Lee  discloses a scan line connected to the built in circuit portion and overlapping the display are, the scan line intersects the connecting wiring in a layer different from that of the connecting wiring, as Yamada discloses A built in circuit portion over the non display area, as Yamada discloses emission circuits 61 in the bezel area 11 (para. 1-5 and Fig. 10), which is a disclosure of built-in circuits, as Yamada discloses the circuits 51 in the frame or peripheral region are scanning circuits (para. 0120 and Fig. 10) as stated in the rejection of claim 1 above, and Lee discloses 
a  conductive layer overlapping a TFT, as Lee discloses in Fig. 4  a gate electrode GE overlapping a channel layer CA and the storage capacitor Cst and the storage capacitor may be positioned to cover electrode C1 (para. 0080-0081 and Fig. 4).  One of ordinary skill in the art would have been motivated to combine the arrangement disclosed by Lee with the device disclosed by Yamada because the arrangement of a TFT disclosed by Lee is well known in the art and in order to obtain the benefit disclosed by Lee of compensation capacitance of the overlapping metal pattern (Lee, para. 0009 and 0096).
                Re claim 4:  Yamada discloses a shortest distance between the first and second connecting wiring in a region not overlapping the built-in circuit portion is greater than a shortest distance between the first connecting wiring and the second connecting wiring in a region overlapping the built-in circuit portion, as shown in Fig. 12, the staggered arrangement of the portions 51 results in the distance being greater between the portions 51 than the distance between the portions 61 in the built-in portions which are not in a staggered arrangement.
                 Re claim 5:  Yamada discloses the connecting wiring  WEM adjacent to each other in a region overlapping the built-in wiring and are curved (para. 0078 and Fig. 12).
              Re claim 6:  Yamada discloses in Fig. 16 the wiring WEM have different curvature, as Yamada discloses a staggered arrangement of the circuit portions 51 and  the connecting wiring connecting the first wiring to the wiring in the second display portion by wiring EM, in Fig. 16, this is described in para. 0091 and 0093  and Fig. 16 shows the wiring is bent originating from  circuit 51, the circuits 51 being arranged in a staggered manner (para. 0071-0076 and Fig. 9 and Fig. 10), the staggered arrangement of the circuit portions 51 resulting in the different curvature of the different WEM.
 Re claim 7: Yamada discloses in Fig 2 a trench portion 14 as Yamada discloses two portions of the display area are separated by a notch or cut portion 14 in Fig. 2. A first wiring in the first display area   the wiring 61 as shown in Fig. 12 (para. 0077), a second wiring in the second display area, which is connected to wiring in the first area (para. 0077 and 0091 and Fig. 12), as Yamada discloses the lines EM and GL shown in the portion 13b in Fig. 9 corresponding to the portion shown in Fig. 12, is connected to the other portion 13b shown in Fig. 2 which is on the other side of the notch 14 (para. 0077-0078 and 0091).
Re claim 8: Yamada in view of Lee discloses an inorganic protective layer covering the first and second wiring , as Lee discloses  in Fig. 4 a buffer layer which may be silicon nitride (para. 0077 and Fig 4) , a planarization layer PNL1 and a second planarization layer PNL2 (para. 0086) on the inorganic protective layer, a hole or opening in the planarization layer for the anode ANO (Fig. 4 and para. 0087-088) the connecting wiring is over the planarization layer and connected to the first wiring and second wiring through a hole and a second hole penetrating the planarization layer, as Lee discloses an encapsulation ENC which is organic or multilayer with alternating organic and inorganic layers as Lee discloses an organic layer or alternating inorganic and organic layers alternating,  to prevent moisture or oxygen penetrating the emission stack (para. 0091).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamada in order to prevent moisture or oxygen from entering the device layers.
Re claim 9:  Yamada in view of Lee discloses a first power supply voltage line corresponding to one side of the display area and a second power supply voltage line adjacent to at least a portion of the display area, the built-in circuit portion is between the display area and the second power supply voltage line, as Yamada discloses scanning circuit 51 (para. 0056 and Fig. 10) through which a voltage is applied (para. 0055) and a circuit 61 through which power is supplied (para. 0059-0060 and Fig. 10), the built in circuit portion is between the display area and the second power supply voltage line, as the built-in circuit portions 61  are between the display area 13b corresponding to 13b on the left side of Fig. 2 and the circuitry 51 shown in Fig. 12.
Re claim 10:  Yamada in view of Lee discloses the layers of the wiring formed from the same layer, as Lee discloses the first electrode C1 of the capacitor and the gate electrode GE formed from the same layer of a material such as aluminum or copper or Mo or Ni or Ti or an alloy (para. 0080-0082).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Lee with the device made by Yamada in order to obtain the benefit of fewer steps in the process of forming the metallization.
Re claim 11:    Yamada in view of Lee discloses the layers of the wiring formed from the same layer, as Lee discloses gate lines which provide the signals for the pixels (para. 0040), which is a disclosure that the gate line and the pixel are of the same layer,  and Lee also discloses the gate line may be aluminum or copper or titanium or nickel for example (para. 0080).  Lee also discloses the first electrode C1 of the capacitor and the gate electrode GE formed from the same layer of a material such as aluminum or copper or Mo or Ni or Ti or an alloy (para. 0080-0082).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Lee with the device made by Yamada in order to obtain the benefit of fewer steps in the process of forming the metallization.  Lee also discloses an anode electrode ANO (para. 0088) a cathode electrode CAT (para. 0090) with the emission stack between (para. 0090).
                  Re claim 12:   Yamada in view of  Lee discloses a lower conductive layer overlapping the thin film transistor with an insulating layer between the substrate and the TFT, the connecting wiring on the same layer as the lower conductive layer, as Lee discloses conductive layer CN which is connected to an upper conductor ANO through a hole through the planarization layer PNL2 (Fig. 4 and para. 0087-0089).  One of ordinary skill in the art would have been motivated to combine the arrangement disclosed by Lee with the device disclosed by Yamada because the arrangement of a TFT disclosed by Lee is well known in the art.
              Re claim 13:  The combination of Yamada and Lee discloses the wiring connected to the first wiring through a contact hole, as the combination of Yamada with Lee discloses the wiring connected to the TFT through a hole as disclosed in claim 12.
                     Re claim 14:  The combination of Yamada discloses protruding portions in the nondisplay portion, as Yamada discloses the circuit blocks 85 in Fig. 24 have a height (para. 0116), which is a disclosure of protrusion,  and Lee  discloses an encapsulation sealing layer including at least one inorganic and at least one inorganic layer and a dam portion in the non display layer , as Lee discloses organic layer between a pair of inorganic layer as a sealing film to block water or a multilayer of alternating inorganic and organic layers (para. 0037 and 0090-0091) . One of ordinary skill in the art would have been motivated to combined the sealing arrangement disclosed by Lee  with the device disclosed by Yamada in order to obtain the benefit of avoiding moisture damage.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2021/0020111 A1) in view of Lee et al (US 2019/0131360 A1)(“Lee”) as applied to claim 1 above, and further in view of Kim (US 2019/0189075 A1).
Yamada in view of Lee  discloses the limitations of claim 1 as stated above.  Yamada in view of Nakatogawa is silent with respect to a sealing substrate facing the substrate and a sealing member joining the substrate to the sealing substrate.
Kim, in the same field of endeavor of a display having a display and a non display region (Abstract), discloses a cover window supported on the display panel (para. 0037) to protect the display (para. 0037) and a sealant may be interposed (para. 0055), which is a disclosure of a sealing member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Yamada in view of Lee in order to protect the display.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2021/0020111 A1) in view of Lee et al (US 2019/0131360 A1)(“Lee”)
Yamada discloses a display device (Abstract) including 
A substrate including a display area and a non-display area, Yamada discloses Display Region 15 in Fig. 2
The display area includes a first display area and a second display area, as Yamada discloses two portions of the display area are separated by a notch or cut portion 14 in Fig. 2
The non-display area at least partially between the first and second display areas, the nondisplay area between the portions 13b shown in Fig. 2 is considered a nondisplay area at the notch portion 14
Thin film transistor and a display element each in the display area , as Yamada discloses transistors which may be thin film transistors (TFT) (para. 0039) which are associated with pixels (par.   or organic EL elements (para. 0068)
A built in circuit portion over the non display area, as Yamada discloses emission circuits 61 in the bezel area 11 (para. 1-5 and Fig. 10), which is a disclosure of built-in circuits, as Yamada discloses the circuits 51 in the frame or peripheral region are scanning circuits (para. 0120 and Fig. 10)
A first wiring in the first display area   the wiring 61 as shown in Fig. 12 (para. 0077)
A second wiring in the second display area, which is connected to wiring in the first area (para. 0077 and 0091 and Fig. 12), as Yamada discloses the lines EM and GL shown in the portion 13b in Fig. 9 corresponding to the portion shown in Fig. 12, is connected to the other portion 13b shown in Fig. 2 which is on the other side of the notch 14 (para. 0077-0078 and 0091).
And the connecting wiring connecting the first wiring to the wiring in the second display portion by wiring EM, in Fig. 16, this is described in para. 0091 and 0093  and Fig. 16 shows the wiring is bent originating from  circuit 51, the circuits 51 being arranged in a staggered manner (para. 0071-0076 and Fig. 9 and Fig. 10).
Yamada is silent with respect to wires overlapping and with respect to a pad portion over a second side and a controller mounted on the pad portion.
              Lee, in the same field of endeavor of display device with a notch (Fig. 2 and para. 0056), discloses connecting wiring overlaps the built-in circuit.  Lee also discloses a controller TS on a pad portion 20 , the pad portion is over a second side intersecting a first side (para. 0046-0049 and Fig. 1).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the wiring  to overlap as disclosed by Lee in the device disclosed by Yamada in order to obtain the benefit of using a small amount of space for the metal layers and in order to obtain the benefit disclosed by Lee of compensation capacitance of the overlapping metal pattern (Lee, para. 0009 and 0096).
                  Re claim 17:  Yamada in view of Lee discloses the second side is longer than the first, as Lee discloses in Fig. 1 the second side shown in Fig. 1 in the y direction in plan view of the display is longer than the first side which is in the x direction in plan view.
             Re claim 18:  Yamada discloses that the arrangement shown in Fig. 12 for the left hand portion of the display can also be arranged on the right hand side of the display which is a third side, the side on the right hand side of the notch (para. 0072).
                  Re claim 19:  Yamada discloses a display device (Abstract) including 
A substrate including a display area and a non-display area, Yamada discloses Display Region 15 in Fig. 2
The display area includes a first display area and a second display area, as Yamada discloses two portions of the display area are separated by a notch or cut portion 14 in Fig. 2
The non-display area at least partially between the first and second display areas, the nondisplay area between the portions 13b shown in Fig. 2 is considered a nondisplay area at the notch portion 14
Thin film transistor and a display element each in the display area , as Yamada discloses transistors which may be thin film transistors (TFT) (para. 0039) which are associated with pixels (par.   or organic EL elements (para. 0068)
A built in circuit portion over the non display area, as Yamada discloses emission circuits 61 in the bezel area 11 (para. 1-5 and Fig. 10), which is a disclosure of built-in circuits, as Yamada discloses the circuits 51 in the frame or peripheral region are scanning circuits (para. 0120 and Fig. 10)
A first wiring in the first display area   the wiring 61 as shown in Fig. 12 (para. 0077)
A second wiring in the second display area, which is connected to wiring in the first area (para. 0077 and 0091 and Fig. 12), as Yamada discloses the lines EM and GL shown in the portion 13b in Fig. 9 corresponding to the portion shown in Fig. 12, is connected to the other portion 13b shown in Fig. 2 which is on the other side of the notch 14 (para. 0077-0078 and 0091).
And the connecting wiring connecting the first wiring to the wiring in the second display portion by wiring EM, in Fig. 16, this is described in para. 0091 and 0093  and Fig. 16 shows the wiring is bent originating from  circuit 51, the circuits 51 being arranged in a staggered manner (para. 0071-0076 and Fig. 9 and Fig. 10).
Yamada is silent with respect to wires overlapping and with respect to a pad portion over a second side and a controller mounted on the pad portion.
              Lee, in the same field of endeavor of display device with a notch (Fig. 2 and para. 0056), discloses connecting wiring overlaps the built-in circuit.  Lee also discloses a controller TS on a pad portion 20 , the pad portion is over a second side intersecting a first side (para. 0046-0049 and Fig. 1).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the wiring  to overlap as disclosed by Lee in the device disclosed by Yamada in order to obtain the benefit of using a small amount of space for the metal layers and in order to obtain the benefit disclosed by Lee of compensation capacitance of the overlapping metal pattern (Lee, para. 0009 and 0096).
                  Re claim 20:  The combination of Yamada and Lee discloses a  conductive layer overlapping a TFT, as Lee discloses in Fig. 4  a gate electrode GE overlapping a channel layer CA and the storage capacitor Cst and the storage capacitor may be positioned to cover electrode C1 (para. 0080-0081 and Fig. 4).  One of ordinary skill in the art would have been motivated to combine the arrangement disclosed by Lee with the device disclosed by Yamada because the arrangement of a TFT disclosed by Lee is well known in the art and in order to obtain the benefit disclosed by Lee of compensation capacitance of the overlapping metal pattern (Lee, para. 0009 and 0096).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895